DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6  are rejected under 35 U.S.C. 103 as being unpatentable over KR101568380 by Kim  Byeong Cheol ( Kim) in view of Na Jong Ju (NA)
Referring to the claim 1, Kim  Fig 1, 2 teaches a skin treatment apparatus for treating skin by means of plasma generated from a plasma generator (Fig 2 item 200) which is operated by a high voltage module (item 120), the plasma generator (200) comprising: a flat plate-shaped dielectric (item 240) positioned on the bottom end portion of a housing; a substrate (item 230) making contact with the top surface of the dielectric (240) and having formed thereon a plurality of through-holes having the inner surfaces  thereof coated or plated with a conductive material; and electrodes (item 220) making contact with the top surface of the substrate and being separated into dot shapes so that each is independently arranged so as to transfer power for skin treatment to the through-holes (item 231), wherein the power from the electrodes (220) is delivered to the dielectric (item 240) by being evenly distributed via the plurality of through-holes ( item 231), and thus plasma is evenly distributed in a space between the dielectric (240) and skin (S) (see claim 1, paragraphs [0065] and [0067], and figure 2).

    PNG
    media_image1.png
    523
    383
    media_image1.png
    Greyscale

But, Claim 1 differs from Kim in that in the former, a pin holder (414) positioned at the bottom portion of a dielectric (413), and a plurality of pins (415) each penetrating the pin holder (414) are provided, wherein power is supplied to the dielectric (413) and the pins (415). 
However, NA , which discloses an invention, such as that disclosed in Dl, pertaining to a skin improving apparatus, and thus shares a common technical concept with Dl, discloses that needles (300) and support parts (1000) are fixed to a needle fixing part (100), and electrical energy is supplied by means of an electrical connection with the needles (300) and the support parts (1000) by means of an electrical energy transfer part, and NA  discloses the plurality of needles arranged on the needle fixing part (100) (see paragraphs [0071] and [0072], and figures 6 and 7). 


    PNG
    media_image2.png
    675
    393
    media_image2.png
    Greyscale


Thus, a person skilled in the art would not have particular difficulty in configuring the invention as in claim 1 by applying said features in NA reference to the skin treatment apparatus of Kim reference and the advantages thus achieved could be sufficiently foreseen.

Referring to the Claims 2 and 3, Kim reference as modified by  NA  discloses   claim 1, each adds a spacing-maintaining part ( Fo416) and delimits the feature thereof. However, said features correspond to simple matters of design that a person skilled in the art could simply select and add as necessary on the basis of the spacing-maintaining part (211) disclosed in Dl which protrudes towards the bottom side along the circumference of a bottom surface (see paragraph [0071]). Further, there is no difficulty in configuration therein, and a particularly notable advantage exceeding expectations may not be found, and thus said features are not considered to be special technical features. 

Referring to the claims 4 and 5,  KIM  reference as modified by NA teaches claim 1, each adds a bottom support ( Kim Fig 2 item 420) and delimits the feature thereof. However, said features correspond to simple matters of design that a person skilled in the art could simply select and add as necessary on the basis of the features in NA  wherein: the plurality of needles (300) and the support parts (1000) form a single module for transferring the electrical energy; a plurality of the modules may be provided to the support part (100); the support parts (1000) support the  skin improving apparatus by making contact with skin; and the needles (300) transfer the electrical energy to the skin by being inserted into the skin (see paragraphs [0073] and [0074]). Further, there is no difficulty in configuration therein, and a particularly notable advantage exceeding expectations may not be found, and thus said features are not considered to be special technical features.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim  reference as modified by Na reference  as applied to claim 5 above, and further in view of  KR20160111119 by Kim Jung Hyun (Hyun). 

Claim 6, Kim reference as modified NA teaches the claim 5,   KIM and NA  in that the latter do not disclose the feature in the former wherein an auxiliary spacing-maintaining part (424) moves up and down with respect to the spacing maintaining part (416), along the lateral surface of the spacing-maintaining part (416). 
However,  HYUN, which discloses an invention, such as those disclosed in Dl and NA , pertaining to a skin improving apparatus, and thus shares a common technical concept with KIM REFERENCE and NA , discloses a cross section of an inner container (502) completely inserted in a housing (501) (see paragraph[0015] and figure 5). 
Hence, a person skilled in the art would not have particular difficulty in configuring the invention as in claim 6 by applying said feature in  HYUN to the skin treatment apparatus derived by combining KIM REFERENCE and N, and the advantages thus achieved could be sufficiently foreseen.

Conclusion

Claims 1-6 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/20/2022